United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 March 27, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-40800
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LUIS CLEMENTE OLMEDO, true name Gabriel Patricio Contreras,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1729-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Luis Clemente Olmedo (Clemente) appeals his guilty-plea

conviction and sentence for being illegally present in the United

States following removal.   Clemente’s constitutional challenge is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).    Although Clemente contends that Almendarez-Torres

was incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40800
                               -2-

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).    Clemente properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     Clemente correctly asserts that the written judgment does

not reflect the district court’s oral pronouncement that his

sentence is to run concurrently with the sentence he received for

the revocation of supervised release.    Any error, however, is

harmless because the written judgment in the revocation of

supervised release case states that the sentence from that case

is to run concurrently with the sentence imposed in this case.

See United States v. Akpan, 407 F.3d 360, 376-77 (5th Cir. 2005)

(mistake that does not prejudice defendant is harmless).

     AFFIRMED.